Appeal by defendant from a judgment of the County Court, Suffolk County, rendered July 16, 1971, resentencing him (after a Montgomery hearing) nunc pro tunc as of February 20, 1957, to a term of imprisonment in Elmira Reformatory upon a conviction of robbery in the second degree, on his plea of guilty. Judgment affirmed. It appears that in July, 1957 defendant entered similar pleas of guilty in satisfaction of three Nassau County robbery indictments. Defendant moved to vacate these latter pleas, on the claim, as made at bar, of his incompetency, and hearings were held in which that issue was fully developed. One such hearing resulted in a denial of relief, which was affirmed by this court (People v. Von Braunsberg, 34 A D 2d 1109). Another hearing was held in 1970 in á coram nobis proceeding accompanying his Montgomery application to the County Court, Nassau County. Both the order denying relief after the hearing and the judgment on resentence were affirmed by this court in 1971 (People v. Von Braunsberg, 37 A D 2d 1047, affd. 31 N Y 2d 842). The proof submitted in support of those Nassau County applications was the same as the evidence offered at bar. Under the circumstances the instant claim of incompetency lacks merit. Shapiro, Acting P. J., Christ, Brennan and Benjamin, JJ., concur.